Title: To James Madison from William Wirt, 26 April 1809
From: Wirt, William
To: Madison, James


Dear SirRichmond. April 26th. 1809
I understand that Mr. Boyle has resigned the government of the Illinois territory, and that Ninian Edwards, the President of the court of Appeals of Kentucky, has been thought of and perhaps named to you, as a fit successor. Having known Mr. Edwards, personally, from the time he was fourteen years of age untill he grew up to manhood and having for several years past maintained an intimate correspondence with him, I hope you will excuse me for yielding to the wishes of his friends in stating my impressions of his character.
Mr. Edwards is a man of great firmness and boldness of character, which is evinced as well by his manner as the cast and tone of his sentiments. His mind is naturally strong, acute and discriminating; but not much practised on any other subjects than our political and municipal institutions. It is capable, however of atchieving any thing, and he has an ardent and determined emulation of spirit which scarcely any difficulty could damp or check. In point of integrity there is no character more irreproachable; and as to politics, there has never been in him the faintest shadow of turning from those republican principles which sup⟨ported the last administration⟩ and introduced the present. If I am correctly informed, his political zeal & intelligence have been eminently active & useful in the western country. The honors which he has borne in Kentucky and which he has supported with great respectability give him a weight of character that would render his appointment acceptable to the people of the territory and facilitate the exercise of his authority. In short for honesty, sound judgment, enterprize, firmness and that native and inherent vigor of mind which qualifies a man so highly for the reclamation and government of a new territory, like the Illinois, I believe that Mr. Edwards will not be easily surpassed. I am Dear Sir, Yo. obt. Servt.
Wm. Wirt
